Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 02/17/2021 in which claims 01-11 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light source unit, first collimator unit, second collimator unit, flow cell unit, light detection unit, convex lens unit, slit unit, wavelength selection unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “first collimator unit” in claim 1, second collimator unit” in claim 2 and “slit unit” in claim 7 in invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As for claim 1, on page 5, lines 10-15 the specification fails to disclose any specific structure that the “first collimator unit” comprises that supports the claimed functionality.  While it does disclosed the contents of the function of first collimator unit, that alone is not sufficient structure capable of performing the claimed functions including the function of “configured to collimate light applied from the light source unit”.
configured to collimate light applied from the light source unit.”
Claims 2-11 are also rejected as such due to their dependency of claim 1.
As to claim 2, on page 6, lines 29-31 and page 7, lines 01-03 the specification fails to disclose any specific structure that the “second collimator unit” comprises that supports the claimed functionality.  While it does disclosed the contents of the function of first collimator unit, that alone is not sufficient structure capable of performing the claimed functions including the function of “configured to collect the light passing through the flow cell unit”.
The specification fails to disclose any specific structure that the first collimator unit comprises that supports the claimed functionality.  While it does disclosed that the slit unit is in optical connection with convex lens unit and the flow cell unit, this alone is not sufficient structure capable of performing the claimed functions including the function of “configured to collect the light passing through the flow cell unit.”
Also, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As for claim 2, it recites terms such as (“wherein the light detection unit includes: a second collimator unit configured to collect the light passing through the flow cell unit; and a light detection unit configured to detect a wavelength of light passing through the second collimator unit.”).  These terms are indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention. After reviewing the Instant Specification the disclosure does not clearly defines the corresponding structure of the terms listed above.
For example, the Specification recites on page 6, lines 29-31 and page 7, lines 01-03, that there are two light detection units (40) and (50), that includes a second collimator unit (40).  First, it’s not clear if the element (40) is light detection unit or a second collimator unit. Second, does the two different light detection units (40) and (50) each comprise a separate collimator unit, if so should the light detection unit (50) comprise a third collimator unit? For examining purposes the element (40) is a second collimator unit and the element (50) is a light detection unit.
Claim 5 is also rejected as such due to their dependency of claim 2.
As for claim 7, on page 7, lines 18-28 the specification fails to disclose any specific structure that the “slit unit” comprises that supports the claimed functionality.  While it does disclosed the function of the slit unit, that alone is not sufficient structure capable of performing the claimed functions including the function of “diffract the light while the light applied from the second collimator unit passes therethrough.”
The specification fails to disclose any specific structure that the slit unit comprises that supports the claimed functionality.  While it does disclosed that the slit unit, is in optical connection with a second collimator unit (40), and a wavelength selection unit (55), this alone is not sufficient structure capable of performing this diffracts the light while the parallel light applied from the second collimator unit (40) passes therethrough”.
Claim 8 is also rejected as such due to their dependency of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (CN 104280355 B).
As to claim 1, Dong discloses a fluid medium monitoring apparatus comprising: (See Abstract; Fig. 1)
a light source unit (1) configured to apply light; (See ¶0045; Fig. 1)
a first collimator unit (2) configured to collimate light applied from the light source unit (1); (See ¶0045; Fig. 1)
a flow cell unit (4) in which a fluid medium flows and light is allowed to absorb a wavelength of the fluid medium while proceeding in a moving direction of the fluid medium; and (See ¶0045; Fig. 1)
a light detection unit (7) configured to detect a wavelength of the light passing through the flow cell unit. (See ¶0045; Fig. 1)
As to claim 2, Dong discloses the fluid medium monitoring apparatus, wherein the light detection unit (7) includes: (See ¶0045; Fig. 1)

a light detection unit (7) configured to detect a wavelength of light passing through the second collimator unit. (See ¶0045; Fig. 1)
As to claim 5, Dong discloses the fluid medium monitoring apparatus, wherein the second collimator unit (5) collects parallel light passing through the flow cell unit (4) to the light detection unit (7). (See ¶0016, ¶0045; Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Carlson (US 4,771,629 A).
As to claim 3, Dong teaches the fluid medium monitoring apparatus, wherein the light source unit (1) includes: (See ¶0045; Fig. 1)
a light-emitting lamp (1) configured to apply light; and (See ¶0013; Fig. 1)
Dong does not explicitly teach a convex lens unit configured to collect the light applied from the light-emitting lamp. 

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Dong a convex lens unit configured to collect the light applied from the light-emitting lamp. 
The advantage of this inclusion is to minimize alignment difficulties.
As to claims 10, 11, Dong discloses the fluid medium monitoring apparatus of claim 1, in which these claims depend on.
Dong does not explicitly teach further comprising a first optical fiber unit connected to the light source unit and the first collimator unit to form an optical path so that the light applied from the light source unit is applied to the first collimator unit; 
further comprising a second optical fiber unit configured to form an optical path so that light applied through the flow cell unit is applied to the light detection unit. (Claim 11).
However, Carlson does teach in an analogous art teach further comprising a first optical fiber unit (17) connected to the light source unit (13) and the first collimator unit (15) to form an optical path so that the light applied from the light source unit is applied to the first collimator unit. (See Abstract Col 4 Lines 46-68; Fig. 2)
further comprising a second optical fiber unit (17) configured to form an optical path so that light applied through the flow cell unit (21) is applied to the light detection unit (27). (See Abstract Col 4 Lines 46-68; Fig. 2)

The advantage of this inclusion is to allow the light to easily travel to the flow cell for accurate measurement of the sample under test. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Ohtsuka (US 2010/0009458 A1).
As to claim 4, Dong teaches the fluid medium monitoring apparatus of claim 1, in which this claim depends on.
Dong does not explicitly teach wherein the first collimator unit makes angles of pieces of light, which has a predetermined angle incident from the light source unit, parallel.
However, Ohtsuka does teach in an analogous art teach wherein the first collimator unit (22) makes angles of pieces of light, which has a predetermined angle incident from the light source unit (21), parallel. (See Abstract ¶0116, ¶0129, ¶0231 ;Figs. 1).
Wherein the term “collimator unit” is met by the term “prism”.

The advantage of this inclusion is to accurately measure the sample under test. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Takahashi (US 2011/0284768 A1).
As to claim 6, Dong teaches the fluid medium monitoring apparatus of claim 1, in which this claim depends on.
Dong does not explicitly teach further comprising a noise reduction unit installed on the light detection unit to cool the light detection unit. 
However, Takahashi does teach in an analogous art further comprising a noise reduction unit (19a) installed on the light detection unit to cool the light detection unit. (See Abstract ¶0075, ¶0076, ¶0087; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Dong further comprising a noise reduction unit installed on the light detection unit to cool the light detection unit. 
The advantage of this inclusion is to thereby enhance the accuracy of measurement by being cooled down 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Oda (US 2012/0262711 A1).
As to claims 7, 8, Dong teaches the fluid medium monitoring apparatus of claim 2, in which these claim depends on.
Dong does not explicitly teach further comprising a slit unit configured to diffract the light while the light applied from the second collimator unit passes therethrough; and
a wavelength selection unit disposed between the slit unit and the light detection unit to split light incident from the slit unit to the light detection unit in a spectrum manner;
further comprising a detection wavelength adjuster configured to adjust a wavelength of light applied to the light detection unit by rotating the wavelength selection unit. (Claim 8)
However, Oda does teach in an analogous art further comprising a slit unit (115) configured to diffract the light while the light applied from the second collimator unit (114) passes therethrough; and (See Abstract ¶0159, ¶0167; Fig. 10).
a wavelength selection unit (116) disposed between the slit unit and the light detection unit (117) to split light incident from the slit unit to the light detection unit in a spectrum manner. (See Abstract ¶0159, ¶0167; Fig. 10).
further comprising a detection wavelength adjuster configured to adjust a wavelength of light applied to the light detection unit by rotating the wavelength selection unit. (See Abstract ¶0159, ¶0167; Fig. 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Dong further 
The advantage of this inclusion is so that the wavelength of the light passing through the slit and falling onto the detector varies over a wavelength range.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Oda (US 4,368,047).
As to claim 9, Dong discloses the fluid medium monitoring apparatus, in which this claim depends on.
Dong does not explicitly teach further comprising a wavelength selection unit disposed between the light source unit and the first collimator unit to split light incident from the light source unit in a spectrum manner. 
However, Andrade does teach in an analogous art further comprising a wavelength selection unit (12) disposed between the light source unit (11) and the first collimator unit (13) to split light incident from the light source unit in a spectrum manner. (See Abstract Col 4 Lines 12-17, Col 6 Lines 26-31 ;Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Dong further 
The advantage of this inclusion is to accurately measure a sample under test at specific wavelengths. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886